Citation Nr: 1514592	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-32 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for obesity, to include as secondary to left thigh contusion and bilateral knee degeneration.  

2. Entitlement to service connection for hypertension, to include as secondary to service connected disease or injury.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to February 1985, March 1987 to March 1990, and September 2006 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2014, the Board remanded the Veteran's claim for further development.  The Board finds there is compliance with the prior remand.  Additional medical records were obtained following the 2014 Remand, and a 2014 VA examination report addressed the questions the Board raised in the 2014 Remand.


FINDINGS OF FACT

1. Obesity is proximately due to the Veteran's service-connected left thigh contusion and bilateral knee degeneration.  

2. Hypertension is proximately due to or the result of the Veteran's service-connected obesity.  


CONCLUSIONS OF LAW

1. Obesity is secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2. Hypertension is secondary to a service-connected disease or injury.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.102 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, such hypertension, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, the Veteran contends that he is entitled to service connection for obesity and hypertension, as he believes that these disabilities are related to his service-connected disabilities, including left thigh contusion and bilateral knee degeneration.  The Veteran also alleges that his left thigh contusion and bilateral knee degeneration have led to his overweight condition and lack of exercise, which have in turn caused his hypertension.  

At the outset, the Board notes that the Veteran does not contend, nor do the Veteran's service treatment records reflect, that he complained of, was treated for, or was diagnosed with any disability related to obesity/weight gain or hypertension during service.  

Post-service VA outpatient treatment records beginning in March 2007 reflected an assessment of morbid obesity and noted the Veteran continued to run 3.5 miles per day and do resistance training.  

A March 2008 VA treatment record noted the Veteran continued to suffer from debilitating knee and thigh pain and remained very frustrated about his limitations.  He once could run over 3 plus miles a day, and now had difficulty getting out of his chair and walking short distances.  The record noted he had not been able to get the exercise he needed, and consequently, he continued to gain weight despite efforts to curtail diet and obtain upper body training; he felt he was doing all he could.  

VA treatment records also include an October 2008 VA report with an assessment of hypertension, noted to be in better, but not optimal control.  

The Veteran was afforded a VA examination of his hypertension in January 2009.  The examiner reviewed the Veteran's case file and medical records.  The examiner noted the Veteran's general appearance was obese and diagnosed the Veteran with hypertension.  The examiner opined the Veteran's hypertension was less likely as not caused by or a result of left thigh muscle injury, explaining that the Veteran had multiple other risk factors for hypertension including race, age, weight, gender, and family history.   

An April 2009 VA treatment letter written by Dr. J.R.H. stated the Veteran had been followed at his clinic since March 2007.  He noted while serving in Iraq, the Veteran suffered repeated trauma to his knees from physical training, combat training, and patrols, and additionally suffered an injury to his left quadriceps muscle as a result of an IED blast, resulting in recurrent pain.  As a result, he suffered from pain in his knees and immobility; he has used a cane for ambulation since 2007.  Furthermore, he was unable to participate in regular moderate-rigorous physical activity and fitness training.  Dr. J.R.H noted the decline in physical activity also resulted in significant progressive weight gain, contributing further to his knee pain and other co-morbid conditions.  The Veteran now suffers from morbid obesity with resultant hypertension.  He opined that in review of medical records, including his own personal records, the Veteran's knee pain and disability was as likely as not caused by his military and combat service.  He further opined that although the causes of hypertension are multifactorial, it was more likely than not that the Veteran's striking weight gain and morbid obesity since the time of his limitations have had the greatest contribution to his hypertension as evidenced by his records.   

Dr. J.R.H. submitted another VA treatment letter in February 2010, stating he previously opined that it was more likely than not that his morbid obesity, and resultant comorbidities, have been a direct result of a dramatic change in activity brought on by his knee injuries.  He further noted that contributions to high blood pressure are complex, including genetics.  It was more likely than not that the principle contribution to the Veteran's high blood pressure is his morbid obesity consequent to inactivity precipitated by his knee and leg injuries.  

The Veteran was afforded another VA examination in May 2010.  The examiner reviewed the Veteran's file and medical records.  The diagnoses of obesity and hypertension were confirmed.  The examiner opined that obesity and hypertension is less likely as not caused by or a result of left thigh condition, explaining the Veteran had multiple risk factors for hypertension, including race, age, and family history.  Although the Veteran's thigh condition might limit some forms of physical activity, he also had multiple other medical problems that could limit his physical activity.  Even with a thigh condition, there were other forms of diet and exercise that are allowed.  Veteran's progress note from March 2007 stated that the Veteran was running 3.5 miles a day and he was still obese and a military record from December 1989 showed the Veteran was obese at this time.  These factors lead one to believe that other factors including genetics and family history are the cause of the Veteran's obesity and hypertension.  

The Veteran was afforded another VA examination in December 2014.  The examiner reviewed the Veteran's claims file.  The diagnoses of obesity and hypertension were confirmed.  The examiner opined it is less likely than not that hypertension incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained the service treatment records revealed normal blood pressures during active duty and the Veteran was diagnosed with hypertension in 2008, after active duty.  The examiner further opined the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected condition, explaining current medical literature does not support left thigh contusion and bilateral knee degeneration to cause high blood pressure.  The examiner also concluded the Veteran's hypertension was not aggravated beyond its natural progression by service connected condition because no current medical literature supports left thigh contusion and bilateral knee degeneration to worsen high blood pressure.  

In regards to the Veteran's obesity claim, the examiner opined the Veteran's obesity was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, explaining obesity is not a medical condition.  The examiner further opined the Veteran's obesity was less likely than not proximately due to or the result of the Veteran's service connected condition because current medical literature does not support left thigh contusion and bilateral knee degeneration causing obesity.  The examiner also concluded the Veteran's obesity was not aggravated beyond its natural progression by service connected condition because current literature does not support left thigh contusion and bilateral knee degeneration worsening obesity.  

Based upon the evidence of record in conjunction with the applicable laws and regulations, the Board finds the evidence for and against the Veteran's service connection claim of obesity at least in relative equipoise.  While the May 2010 examiner decided the Veteran's obesity was less likely than not caused by or a result of left thigh condition and the December 2014 VA examiner ultimately determined that the Veteran's obesity was less likely than not proximately due to or the result of the Veteran's service connected conditions, most of the medical evidence points to the contrary.  Dr. J.R.H. who evaluated the Veteran since March 2007 noted the Veteran was unable to participate in regular moderate-rigorous physical activity and training, resulted in significant progressive weight gain.  He opined the Veteran's knee pain and disability was as likely as not caused by his military and combat service.  He also opined the Veteran's morbid obesity, and resultant comorbidities, have been a direct result of a dramatic change in activity brought on by his knee injuries.  Furthermore, VA treatment records noted a decrease in the Veteran's physical activity since 2007.  The Board finds that the private records are adequate and at least as probative as the negative evidence of record.  

Resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has obesity, as secondary to his service connected left thigh contusion and bilateral knee degeneration.  

As regards to the claim for hypertension, the Board notes that the Veteran's hypertension has been related to the Veteran's now-service connected obesity.  Dr. J.R.H. found that the primary cause of the Veteran's hypertension was his morbid obesity.  The Board finds these opinions, which were based on a review of the Veteran's medical records, to be highly probative.  

Accordingly, service connection for obesity, secondary to service connected left thigh contusion and bilateral knee degeneration and hypertension must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for obesity, as secondary to service connected left thigh contusion and bilateral knee degeneration, is granted. 

Entitlement to service connection for hypertension, as secondary to service connected disease or injury, is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


